Judgment, Supreme Court, New York County (Edward Greenfield, J.), entered on or about July 11, 1989, which, inter alia, granted petitioner’s motion to confirm an arbitration award, unanimously affirmed, with costs.
Respondent Blake Adams, in opposition to petitioner’s motion, set forth no basis to vacate the award (CPLR 7511 [b]). The issue of standing raised by respondent was previously raised before the arbitrator and rejected. Accordingly, the court was statutorily mandated to confirm the award. (CPLR 7510; MVAIC v Nationwide Mut. Ins. Co., 150 AD2d 215; Integrated Sales v Maxell Corp., 94 AD2d 221.)
As long as the arbitrators remain within their jurisdiction and do not reach an irrational result, they may "fashion the law to fit the facts before them” and their award will not be set aside because they erred in determination or application of the law. (Matter ofExercycle Corp. [Maratta], 9 NY2d 329, 336; Matter of Sprinzen [Nomberg], 46 NY2d 623.) Concur—Kupferman, J. P., Ross, Rosenberger, Kassal and Smith, JJ.